Caria, per Dunkín, Ch.
This Court is satisfied with the conclusions of the Circuit Chancellor. But, lest some misapprehension might arise from a general affirmance of the decree, it is deemed proper to state, as the unanimous opinion of this Court, that the authority to act for the heirs of Greenberry McBee, in the proceedings before the Ordinary, could not be properly questioned, on a collateral issue, in a controversy between third persons. With this explanation, the decree of the Circuit Court is affirmed, and the appeal dismissed.
D. Johnson, and J. Johnston, Chancellors, concurred.